TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00068-CV


Brenda Williams, Appellant

v.

St. David's Healthcare Partnership, L.P., LLP  d/b/a St. David's Medical Center; 
St. David's Medical Center; Warren W. Gude, M.D.; Seton Healthcare Network,
a Texas Non-Profit Corporation d/b/a Brackenridge Hospital; Daughters of Charity
Health Services of Austin d/b/a Brackenridge Hospital; Brackenridge Hospital;
Gina T. De Santo, M.D.; and Walgreens Co., Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. D-1-GN-02-003368, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING


O R D E R

PER CURIAM
		Appellees St. David's Healthcare Partnership, L.P., LLP d/b/a St. David's Medical
Center; St. David's Medical Center; Seton Healthcare Network, a Texas Non-Profit Corporation
d/b/a Brackenridge Hospital; Daughters of Charity Health Services of Austin d/b/a Brackenridge
Hospital; Brackenridge Hospital; and Gina T. De Santo, M.D., have filed motions to dismiss
themselves as appellees in the instant appeal or, in the alternative, for extensions of time to file
appellees' briefs.  Our review of the record in ths case shows that appellant Brenda Williams filed
a notice of nonsuit in the underlying cause as to the following parties on February 10, 2003:

	Seton Healthcare Network, a Texas Non-Profit Corporation d/b/a
Brackenridge Hospital;
	Daughters of Charity Health Services of Austin d/b/a Brackenridge Hospital;
	Brackenridge Hospital; and
	Gina De Santo, M.D.


The record also shows that appellant filed a nonsuit as to Columbia/St. David's Healthcare
Systems, L.P., d/b/a St. David's Medical Center (1) on January 21, 2004.  The trial court signed an
order dismissing appellant's claims against Columbia/St. David's Healthcare Systems, L.P., d/b/a
St. David's Medical Center without prejudice on January 27, 2004.
		Pursuant to Rule 162 of the Texas Rules of Civil Procedure, appellant's notices of
nonsuit were effective immediately upon filing in the district court.  See Tex. R. Civ. P. 162;
University of Tex. Med. Branch at Galveston v. Estate of Blackmon, 195 S.W.3d 98, 100 (Tex. 2006)
(plaintiff's nonsuit extinguishes case or controversy from moment of filing; trial court lacks
discretion to dismiss suit and order doing so is ministerial); see also In re Bennett, 960 S.W.2d 35,
38 (Tex. 1997); Shadowbrook Apts. v. Abu-Ahmad, 783 S.W.2d 210, 211 (Tex. 1990).  Because any
controversy between appellant and appellees Seton Healthcare Network, a Texas Non-Profit
Corporation d/b/a Brackenridge Hospital; Daughters of Charity Health Services of Austin d/b/a
Brackenridge Hospital; Brackenridge Hospital; Gina De Santo, M.D.; St. David's Healthcare
Partnership, L.P., LLP d/b/a St. David's Medical Center; and St. David's Medical Center ended at
the moment appellant's nonsuits were filed in the underlying litigation, there is no live controversy
between appellant and these appellees.  See Blackmon, 195 S.W.3d at 100.  In the absence of a live
controversy between appellant and these appellees, this Court may dismiss appellant's appeal as
moot as against these appellees.  See National Collegiate Athletic Ass'n v. Jones, 1 S.W.3d 83, 86
(Tex. 1999) ("A case becomes moot if at any stage there ceases to be an actual controversy between
the parties.").  Accordingly, we grant appellees' motions to dismiss, (2) and we dismiss the following
parties as appellees in this appeal:

	St. David's Healthcare Partnership, L.P., LLP d/b/a St. David's
Medical Center;
	St. David's Medical Center;
	Seton Healthcare Network, a Texas Non-Profit Corporation d/b/a
Brackenridge Hospital;
	Daughters of Charity Health Services of Austin d/b/a Brackenridge Hospital;
	Brackenridge Hospital; and
	Gina De Santo, M.D.


		In addition, we direct the clerk of this Court to re-style the caption of the instant
appeal as follows:

Brenda Williams, Appellant 

v.

 Walgreens Co. and Warren W. Gude, M.D., Appellees

It is so ordered January 15, 2010.

Before Justices Patterson, Puryear and Henson
Filed:   January 15, 2010
1.    Columbia/St. David's Healthcare Systems, L.P., d/b/a St. David's Medical Center is the
former name of St. David's Healthcare Partnership, L.P., LLP d/b/a St. David's Medical Center.
2.   Appellees' alternative motions for extension of time, and appellees' second motions for
extension of time are dismissed as moot.